 

Exhibit 10.9

  

EXECUTION VERSION

 

FIFTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
November 30, 2018 (this “Amendment”), is entered into by and among COOPER RIVER
LLC, a Delaware limited liability company, as borrower (the “Borrower”), the
LENDERS party hereto, CITIBANK, N.A. (“Citibank”), as administrative agent for
the Secured Parties (as hereinafter defined) (in such capacity, the
“Administrative Agent”), CITIBANK, N.A., acting through its Agency & Trust
division (“Citibank Agency & Trust”), as collateral custodian for the Secured
Parties (in such capacity, the “Custodian”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and VIRTUS GROUP, LP
(“Virtus”), as collateral administrator (in such capacity, the “Collateral
Administrator”).

 

RECITALS

 

WHEREAS, certain of the above-named parties have entered into that certain
Revolving Credit and Security Agreement, dated as of May 29, 2015 (as amended,
the “Agreement”), by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent, the Custodian and the
Collateral Administrator; and

 

WHEREAS, pursuant to and in accordance with Section 12.01(b) of the Agreement,
the parties hereto desire to amend the Agreement in certain respects as provided
herein.

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.          Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2.          Amendments to the Agreement.

 

The Agreement is hereby amended to delete the bold, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Agreement attached as Exhibit A hereto.

 

SECTION 3.           Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4.          Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

AmericasActive:12897895.3

 

  

 

 

(a)          this Amendment and each other Facility Document entered into on the
date hereof has been duly executed and delivered by it;

 

(b)          this Amendment and each other Facility Document entered into on the
date hereof constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(c)          there is no Event of Default or Default that is continuing or would
result from entering into this Amendment.

 

SECTION 5.          Conditions to Effectiveness.

 

The effectiveness of this Amendment shall be subject to the receipt by the
Administrative Agent of (i) executed counterparts of this Amendment and (ii) a
Beneficial Ownership Certification in respect of the Borrower.

 

SECTION 6.          Miscellaneous.

 

(a)          This Amendment is a Facility Document for all purposes of the
Agreement. This Amendment may be executed in any number of counterparts
(including by facsimile or electronic mail), and by the different parties hereto
on the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

(b)          The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)          This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)          The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)          Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.

 

(f)          This Amendment represents the final agreement between the parties
only with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

(h)          The Administrative Agent authorizes and directs the Collateral
Agent, the Collateral Administrator and the Custodian to enter into this
Amendment.

 

AmericasActive:12897895.3

 2 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

AmericasActive:12897895.3

 3 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  COOPER RIVER LLC, as Borrower       By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer

 

  FS INVESTMENT CORPORATION II, as Collateral Manager       By: /s/ William
Goebel     Name: William Goebel     Title: Chief Financial Officer

 

Fifth Amendment to Revolving Credit and Security Agreement



AmericasActive:12897895.3

 

 

 

 

  CITIBANK, N.A., as Administrative Agent and a Lender         By: /s/ Victoria
Chant     Name: Victoria Chant     Title: Vice President

 

Fifth Amendment to Revolving Credit and Security Agreement



 AmericasActive:12897895.3

 

 

 

 

  GUARDIANS OF NEW ZEALAND SUPERANNUATION AS MANAGER AND ADMINISTRATOR OF THE
NEW ZEALAND SUPERANNUATION FUND IN ACCORDANCE WITH THE NEW ZEALAND
SUPERANNUATION AND RETIREMENT INCOME ACT 2001, as a Lender       By: /s/ Deborah
Bush     Name: Deborah Bush     Title: Authorised Signatory

 

Fifth Amendment to Revolving Credit and Security Agreement



AmericasActive:12897895.3

 

 

 

 

  CITIBANK, N.A., as Collateral Agent       By: /s/ Vajerie Delgado     Name:
Vajerie Delgado     Title: Senior Trust Officer

 

  VIRTUS GROUP, LP, as Custodian and as Collateral Administrator       By: /s/
Mirna Herr     Name: Mirna Herr     Title: Partner

 

Fifth Amendment to Revolving Credit and Security Agreement



AmericasActive:12897895.3

 

 

 

 

Exhibit A

 

[attached]

 

Fifth Amendment to Revolving Credit and Security Agreement



AmericasActive:12897895.3

 

 

 

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
November 30, 2018 (this “Amendment”), is entered into by and among COOPER RIVER
LLC, a Delaware limited liability company, as borrower (the “Borrower”), the
LENDERS party hereto, CITIBANK, N.A. (“Citibank”), as administrative agent for
the Secured Parties (as hereinafter defined) (in such capacity, the
“Administrative Agent”), CITIBANK, N.A., acting through its Agency & Trust
division (“Citibank Agency & Trust”), as collateral custodian for the Secured
Parties (in such capacity, the “Custodian”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and VIRTUS GROUP, LP
(“Virtus”), as collateral administrator (in such capacity, the “Collateral
Administrator”).

 

RECITALS

 

WHEREAS, certain of the above-named parties have entered into that certain
Revolving Credit and Security Agreement, dated as of May 29, 2015 (as amended,
the “Agreement”), by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent, the Custodian and the
Collateral Administrator; and

 

WHEREAS, pursuant to and in accordance with Section 12.01(b) of the Agreement,
the parties hereto desire to amend the Agreement in certain respects as provided
herein.

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.          Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2.          Amendments to the Agreement.

 

The Agreement is hereby amended to delete the bold, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Agreement attached as Exhibit A hereto.

 

SECTION 3.          Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4.          Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

AmericasActive:12897895.3

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 

(a)          this Amendment and each other Facility Document entered into on the
date hereof has been duly executed and delivered by it;

 

(b)          this Amendment and each other Facility Document entered into on the
date hereof constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(c)          there is no Event of Default or Default that is continuing or would
result from entering into this Amendment.

 

SECTION 5.          Conditions to Effectiveness.

 

The effectiveness of this Amendment shall be subject to the receipt by the
Administrative Agent of (i) executed counterparts of this Amendment and (ii) a
Beneficial Ownership Certification in respect of the Borrower.

 

SECTION 6.          Miscellaneous.

 

(a)          This Amendment is a Facility Document for all purposes of the
Agreement. This Amendment may be executed in any number of counterparts
(including by facsimile or electronic mail), and by the different parties hereto
on the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

(b)          The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)          This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)          The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)          Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.

 

(f)          This Amendment represents the final agreement between the parties
only with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

(h)          The Administrative Agent authorizes and directs the Collateral
Agent, the Collateral Administrator and the Custodian to enter into this
Amendment.

 

AmericasActive:12897895.3

 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3



 

 2 

 

 

[Remainder of Page Intentionally Left Blank]

 

AmericasActive:12897895.3

 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  COOPER RIVER LLC, as Borrower       By: /s/ William Goebel     Name: William
Goebel     Title: Chief Financial Officer

 

  FS INVESTMENT CORPORATION II, as Collateral Manager       By: /s/ William
Goebel     Name: William Goebel     Title: Chief Financial Officer

 

Fifth Amendment to Revolying Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 



  CITIBANK, N.A., as Administrative Agent and a Lender         By: /s/ Victorria
Chant     Name: Victorria Chant     Title: Vice President







 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 

  GUARDIANS OF NEW ZEALAND SUPERANNUATION AS MANAGER AND ADMINISTRATOR OF THE
NEW ZEALAND SUPERANNUATION FUND IN ACCORDANCE WITH THE NEW ZEALAND
SUPERANNUATION AND RETIREMENT INCOME ACT 2001, as a Lender       By: /s/ Deborah
Bush   Name: Deborah Bush   Title: Authorised Signatory

 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 



  CITIBANK, N.A., as Collateral Agent       By: /s/ Vajerie Delgado     Name:
Vajerie Delgado     Title: Senior Trust Officer



 

  VIRTUS GROUP, LP, as Custodian and as Collateral Administrator       By: /s/
Mirna Herr     Name:Mirna Herr     Title:Partner

 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 

Exhibit A

 

[attached]

 

Fifth Amendment to Revolving Credit and Security Agreement

AmericasActive:12897895.3

 

 

 

 

Conformed through FourthFifth Amendment

 

 



 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

among

 

COOPER RIVER LLC,

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

CITIBANK, N.A.,

as Administrative Agent,

 

CITIBANK, N.A.

(acting through its Agency & Trust division),

as Custodian and as Collateral Agent,

 

and

 

VIRTUS GROUP, LP,

as Collateral Administrator

 

 



 

Dated as of May 29, 2015

 

 



 

CHI:2896725.15AmericasActive:12897920.3

 

 

 

 

and (y) less than 85% of the Cash Interest Coverage Ratio with respect to such
Collateral Loan, that was most recent at the time when such Collateral Loan was
acquired by the Borrower;

 

(c)          a default as to all or any portion of one or more payments of
principal and/or interest has occurred (i) with respect to such Collateral Loan
(giving effect to any grace period applicable thereto but in no event exceeding
five (5) Business Days past the applicable due date) or (ii) under any other
debt obligation of such Obligor which is senior or pari passu in right of
payment to such Collateral Loan (giving effect to any grace period applicable
thereto but in no event exceeding five (5) Business Days past the applicable due
date);

 

(d)          a Material Modification with respect to such Collateral Loan has
occurred;

 

(e)          the Collateral Manager has determined in accordance with the
Collateral Management Standard that such Collateral Loan is on a non-accrual
status or is not collectible; or

 

(f)          an Insolvency Event (without giving effect to any grace period set
forth in such definition) with respect to the related Obligor of such Collateral
Loan has occurred.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.

 

“Authorized Person(s)” has the meaning assigned to such term in Section
13.07(d)(i).

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% or (c)
the LIBOR Rate for a one-month period plus 1.0%. The Base Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer of any Agent or any Lender. Interest calculated pursuant to
clauses (a), (b) and (c) above will be determined based on a year of 360 days
and actual days elapsed.

 

“Basic Documents” means the Facility Documents, the Independent Manager
Agreement, the Merger Agreement, and all documents and certificates contemplated
thereby or delivered in connection therewith.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Block Notice” has the meaning assigned to such term in Section 13.04(b).

 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower Advisors” means the Collateral Manager, the Collateral Advisor and the
Sub-Advisor.

 

“Borrower Information” has the meaning assigned to such term in Section 12.09.

 

“Borrowing” has the meaning assigned to such term in Section 2.01.

 

 2 

 

 

if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.

 

“Fifth Amendment Effective Date” means November 30, 2018.

 

“Final Maturity Date” means the earliest to occur of (i) the date designated by
the Borrower (or the Collateral Manager on its behalf) as the Final Maturity
Date upon not less than five (5) Business Days’ prior notice to the
Administrative Agent, the Collateral Agent, the Lenders, the Collateral
Administrator and the Custodian; (ii) the second anniversary of the last day of
the Reinvestment Period; and (iii) the date of acceleration of amounts due and
payable hereunder pursuant to Section 6.02; provided, that, in the case of the
foregoing clauses (i) and (ii), if such day is not a Business Day, then the
Final Maturity Date shall be the next succeeding Business Day.

 

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Firm Bid” means with respect to any Collateral Loan, a good and irrevocable bid
for value, to purchase the par amount of such Collateral Loan, expressed as a
percentage of the par amount of such Collateral Loan and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Collateral
Loan, as determined by the Administrative Agent, submitted as of 11:00 a.m. (New
York time) or as soon as practicable thereafter. The Administrative Agent shall
be entitled to disregard any Firm Bid submitted by a broker-dealer (a) if, in
the Administrative Agent's commercially reasonable judgment, (i) such
broker-dealer may be ineligible to accept assignment or transfer of the par
amount of such Collateral Loan substantially in accordance with the then-current
market practice in the principal market for such Collateral Loan, as determined
by the Administrative Agent, or (ii) such broker-dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under the Related Documents for such Collateral Loan to the assignment
or transfer to such broker-dealer of the par amount of such Collateral Loan or
(b) if the Administrative Agent determines that such Firm Bid is not bona fide,
including, without limitation, due to (i) the insolvency of the bidder, (ii) the
inability, failure or refusal of the bidder to settle the purchase of the par
amount of such Collateral Loan or otherwise settle transactions in the relevant
market or perform its obligations generally or (iii) the Administrative Agent
not having pre-approved trading lines with the broker-dealer that would permit
settlement of the sale to such broker-dealer of the par amount of such
Collateral Loan.

 

“First Lien Obligation” means any loan (and not a bond or similar security) that
meets the following criteria:

 

 3 

 

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) that has either (A) a long-term unsecured debt rating of “BBB” or
better by S&P and “A3” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “BBB” or better by S&P and “A3” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent.

 

“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).

 

“Quarterly Date” means each January 15, April 15, July 15 and October 15,
commencing with the first such date in July, 2015.

 

“Register” has the meaning assigned to such term in Section 12.06(d).

 

“Regulation T”, “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) November 30, 2018March 31, 2019 (or such later
date as may be agreed by the Borrower and the Lenders); and (b) the date of the
termination of the Commitments pursuant to Section 6.02.

 

“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, securing, governing or giving rise to such Collateral
Loan.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).
“Requested Amount” has the meaning assigned to such term in Section 2.02.

 

“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding plus unused Commitments
aggregate more than 50% of the aggregate amount of the Commitments (used and
unused) or, if the Commitments have expired or been terminated or otherwise
reduced to zero, the aggregate principal amount of all Advances Outstanding;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders Advances
owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Commitments.

 

“Required Loan Documents” means, for each Collateral Loan:

 

(a)          an executed copy of the assignment, if applicable, for such
Collateral Loan;

 

(b)          other than in the case of a Noteless Loan, the original executed
Underlying Note endorsed by the issuer or the prior holder of record of such
Collateral Loan in blank or to the Borrower;

 

(c)          an executed copy of the Underlying Loan Agreement, together with a
copy of all amendments and modifications thereto;

 

 4 

 

 

(vi)        the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or security entitlements to financial assets resulting from the
crediting of financial assets to a “securities account” (as defined in Section
8-501(a) of the UCC) or supporting obligations;

 

(vii)       all Covered Accounts constitute “securities accounts” under Section
8-501(a) of the UCC or “deposit accounts” as defined in Section 9-102 of the
UCC;

 

(viii)      this Agreement creates a valid, continuing and, upon Delivery of
Collateral, execution of the Account Control Agreement and filing of the
financing statements referenced in clause (xi) below, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens and claims (other than
Permitted Liens) and is enforceable as such against creditors of and purchasers
from the Borrower, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(ix)         the Borrower has received all consents and approvals required by
the terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 

(x)          with respect to the Collateral that constitutes Security
Entitlements, all such Collateral has been and will have been credited to the
applicable Covered Account; and

 

(xi)         with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or within twenty
(20) days after the Closing Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Collateral Agent, for the benefit and security of the Secured
Parties, hereunder (which the Borrower hereby agrees may be an “all asset”
filing).

 

(p)          Material Adverse Effect. Since its date of formation, no event or
condition has occurred with respect to the Borrower that constitutes a Material
Adverse Effect.

 

(q)          Special Purpose Provision. From and including its date of formation
to but excluding the Closing Date, the Borrower has complied in all material
respects with its Constituent Documents and the activities described in Section
5.1(l) of the Existing Credit Agreement. From and including the Closing Date,
the Borrower has complied in all material respects with its Constituent
Documents and the activities described in Section 5.03 hereof.

 

(r)          Beneficial Ownership Certification.    As of the Fifth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

 5 

 

 

ARTICLE V

COVENANTS

 

Section 5.01.         Affirmative Covenants of the Borrower

 

Custodian, the Securities Intermediary and the Lenders (and each of their
respective employees, representatives or other agents) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to them relating to
such tax treatment and tax structure. The foregoing provision shall apply from
the beginning of discussions between the parties. For this purpose, the tax
treatment of a transaction is the purported or claimed U.S. tax treatment of the
transaction under applicable U.S. federal, state or local law, and the tax
structure of a transaction is any fact that may be relevant to understanding the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law.

 

(j)          Collections. The Borrower shall direct all Obligors (and related
paying agents) to pay all Collections directly to the Collection Account.

 

(k)          Priority of Payments. The Borrower shall instruct in writing (or
cause the Collateral Manager to instruct in writing) the Collateral Agent to
apply all Interest Proceeds and Principal Proceeds solely in accordance with the
Priority of Payments and the other provisions of this Agreement.

 

(l)          Acquisition of Collateral Loans from the Equityholder. Any
acquisition of Collateral Loans by the Borrower from the Equityholder shall be
effected pursuant to the Sale Agreement and subject in all respects to the terms
and conditions set forth therein.

 

(m)          Calculation of Borrowing Base. The Borrower shall calculate (or
cause the Collateral Manager to calculate) the Borrowing Base on the last
Business Day of each calendar week or, if requested by the Administrative Agent
in its sole discretion, on each Business Day.

 

(n)          Beneficial Ownership Regulation.         Promptly following any
request therefor, the Borrower shall deliver to the Administrative Agent
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation. The Borrower shall deliver to the Administrative Agent prompt
written notice of any change in the information provided in the Beneficial
Ownership Certification delivered to the Administrative Agent that would result
in a change to the list of beneficial owners identified in such certification.

 

Section 5.02.         Negative Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted, have been paid in full):

 

(a)          Restrictive Agreements. It shall not enter into or suffer to exist
or permit to become effective any agreement that prohibits, limits or imposes
any condition upon its ability to create, incur, assume or suffer to exist any
Lien (other than Permitted Liens) upon any of its property or revenues
constituting Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Facility Documents other than this Agreement and the other
Facility Documents or to perform its obligations under the Facility Documents to
which it is a party.

 

(b)          Liquidation; Merger; Sale of Collateral. It shall not consummate
any plan of liquidation, dissolution, division, partial liquidation, merger or
consolidation (or suffer any liquidation, dissolution or partial liquidation)
nor sell, transfer, exchange or otherwise dispose of any of its assets (other
than dispositions permitted under this Agreement), or enter into an agreement or
commitment to do so or enter into or engage in any business with respect to any
part of its assets, except as expressly permitted by this

 

 6 

 

 

